                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
 LIABILITY LITIGATION
                                                  Case No. 16-md-02741-VC

                                                  PRETRIAL ORDER NO. 177:
 This document relates to:
                                                  GRANTING MOTIONS TO DISMISS
 Smith v. Monsanto Co., 17-cv-2142
                                                  Re: Dkt. Nos. 5614, 5621, 5624, 5627, 5633,
 Aultman v. Monsanto Co., 19-cv-5236
                                                  5635, 5638, 5640, 5642, 5644, 5646, 5648,
 Borum v. Monsanto Co., 19-cv-5242                5650
 Butterfield v. Monsanto Co., 19-cv-5243
 Connell v. Monsanto Co., 19-cv-5244
 Costa v. Monsanto Co., 19-cv-5245
 Gerlach v. Monsanto Co., 19-cv-5246
 Gniadek v. Monsanto Co., 19-cv-5249
 Gordon v. Monsanto Co., 19-cv-5252
 Hoffman v. Monsanto Co., 19-cv-5253
 Johnson v. Monsanto Co., 19-cv-5255
 Jones v. Monsanto Co., 19-cv-5256
 King v. Monsanto Co., 19-cv-5258



       The motions to dismiss filed by Osborn & Barr Communications and Osborn & Barr

Holdings are granted. Each plaintiff in the related cases voluntarily dismissed Osborn & Barr

with prejudice in July 2017. See 17-cv-2142-VC, Dkt. No. 27. But two years later, these 13

plaintiffs raised the same claims against Osborn & Barr in their short-form complaints. Osborn &

Barr moved to dismiss on the basis of claim preclusion, and none of the plaintiffs filed an
opposition.
       A voluntary dismissal with prejudice has claim-preclusive effect. See Concha v. London,

62 F.3d 1493, 1507 (9th Cir. 1995). Each plaintiff has therefore failed to state a claim upon

which relief can be granted against Osborn & Barr. Fed. R. Civ. P. 12(b)(6).

       IT IS SO ORDERED.

Dated: September 30, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                 2
